Citation Nr: 0202206	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  02-00 239	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed bilateral 
defective hearing.  



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 decision by the RO.  



FINDING OF FACT

The veteran is not shown to currently suffer from a hearing 
disability in either ear for the purpose of payment of VA 
compensation.  



CONCLUSION OF LAW

The claim of service connection for bilateral defective 
hearing must be denied by operation of law.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A careful review of the audiometric evaluation conducted as 
part of the veteran's service medical examination in 
September 1975 revealed that he demonstrated findings 
referable to pure tone air conduction threshold levels, in 
decibels, as follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
25
20
15
15
20
15
LEFT
20
20
20
15
20
20

Another service audiometric examination conducted in January 
1977 revealed pure tone air conduction threshold levels, in 
decibels, as follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
10
5
LEFT
20
15
10
0
15
20

A service audiometric examination conducted in early December 
1978 revealed pure tone air conduction threshold levels, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
15
20
LEFT
0
0
5
0
20
10

A service audiometric examination conducted in September 1980 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
20
20
LEFT
10
10
15
10
25
25

An audiometric evaluation conducted in January 1982 revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
10
10
20
15
LEFT
5
5
10
5
25
15

Another service audiometric examination conducted in March 
1983 revealed pure tone air conduction threshold levels, in 
decibels, as follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
5
10
15
25
LEFT
5
5
5
0
15
10

An audiometric evaluation conducted as part of a service 
medical examination in August 1984 showed pure tone air 
conduction threshold levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
0
0
5
25
20
LEFT
0
0
5
0
20
25

An audiometric evaluation conducted as part of a service 
medical examination in August 1988 revealed pure tone air 
conduction threshold levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
15
15
20
25
LEFT
0
5
5
10
25
15

At the time of examination, no pertinent diagnosis was noted.  

A hearing conservation audiogram recorded in December 1988 
revealed that the veteran demonstrated findings referable to 
pure tone air conduction threshold levels, in decibels, as 
follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
0
15
10
25
20
LEFT
10
10
5
5
25
30

At the time of evaluation, no pertinent diagnosis was noted.  

An audiometric evaluation conducted as part of the veteran's 
retirement examination in July 1992 revealed findings 
referable to the pure tone air conduction threshold levels, 
in decibels, as follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
10
10
25
20
LEFT
0
5
5
5
25
20

The pertinent diagnosis noted was that of bilateral high 
frequency hearing loss.  

During the course of VA outpatient treatment in late 
September 2000, it was noted that the veteran was to be 
consulted at audiology.  At that time, the veteran gave a 
history of having worked on aircraft carriers, with resulting 
"lessened hearing."  According to the veteran, he had 
performed this work for a period of 21 years and was 
requesting a hearing test.  

A VA audiology consultation dated in January 2001 was to the 
effect that the veteran was seen at that time for 
initial/routine audiometric evaluation.  An otoscopy revealed 
that the veteran's external ear canals were clear, 
bilaterally.  The pure tone audiometric testing showed 
evidence of a mild high frequency sensorineural hearing loss, 
bilaterally.  The test results were discussed with the 
veteran, with reevaluation to take place at his request.  

In July 2001, a VA audiometric examination was accomplished.  
At the time of examination, the veteran complained of having 
a bilateral hearing loss.  According to the veteran, in 
certain situations, he could not always hear normal 
conversation.  Additionally noted was that, according to the 
veteran's family, he had "selective listening."  

When questioned regarding his military history, the veteran 
stated that, during his career in the Navy, he had been 
exposed to jet aircraft on a flight deck and at airfields.  
According to the veteran, in the early 1970's, no ear 
protection was issued.  When further questioned, the veteran 
stated that ear protection was not enforced until "several 
years later."  Regarding the veteran's nonmilitary noise 
exposure, he stated that he owned a small farm and engaged in 
"occasional hunting."  

The VA audiometric examination revealed that the veteran had 
findings referable to pure tone air conduction threshold 
levels, in decibels, as follows:  



HERTZ




500
1000
2000
3000
4000
RIGHT
5
10
5
20
35
LEFT
5
10
15
15
25

His speech recognition scores utilizing the Maryland CNC Word 
Lists were recorded as being 94 percent correct in the right 
ear and 96 percent correct in the veteran's left ear.  The 
pertinent diagnosis was that of mild high frequency 
sensorineural hearing loss, bilaterally.  


Analysis

As to the issue currently on appeal, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2001).  

In the present case, a careful review of the service medical 
records shows that, on a number of occasions during the 
veteran's active service, there were findings of pure tone 
air conduction thresholds of 25 decibels in each of the 
veteran's ears, indicative of the presence of impaired 
hearing.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

Moreover, on VA audiometric examination in July 2001, the 
veteran's pure tone testing was shown to reveal the presence 
of a mild bilateral high frequency sensorineural hearing 
loss.  

However, at no time during service or at any time subsequent 
thereto, were findings demonstrated that would be considered 
a "disability" within the meaning of the aforementioned 
regulation governing the award of compensation benefits.  The 
recent VA examination, on review by the Board, did not report 
findings that would equate with a disability as defined by 
the provisions of 38 C.F.R. § 3.385.  

Accordingly, absent findings of current disability, the claim 
of service connection for bilateral defective hearing must be 
denied by operation of law.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and its implementing regulations, as 
those provisions impact upon the adjudication of the 
veteran's current claim.  

However, following a thorough review of the record, the Board 
is satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to his 
claim.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim, including the scheduling of a VA 
examination to determine whether he had current disability 
due to service.  He has also been afforded sufficient 
opportunity to submit evidence to support his claims.  

Under such circumstances, no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist him mandated by the aforementioned legislation.  



ORDER

The claim of service connection for bilateral defective 
hearing is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

